Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-5, 10-13 pertains Species 1 that read on Fig 1 through Fig 3 for continuing prosecution without traverse in the communication with the Office on 12/17/2020 is acknowledged.

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-5, 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yamaguchi et al, (US 2002/0149118) thereafter Yamaguchi 118.
	With regard to claim 1, Yamaguchi 118 discloses (the abstract, Fig 3)
A semiconductor device, comprising: 
a circuit board ;( Fig 3, circuit board 22, para [0033] and a semiconductor package (Fig 3, semiconductor package 10, para [0033]) mounted on the circuit board, 
the semiconductor package comprising: a semiconductor chip;( Fig 3, semiconductor chip 10 para [0033])
 a first connector on a bottom surface of the semiconductor package and electrically connected to the semiconductor chip;(Fig 3, first connector 12, para [0034] and a metal bump coupled to the first connector and electrically connected to a second connector on the circuit board, (Fig 3, second connector 24, para [0033], metal bump 14, para [0030])
wherein the first connector has a contact surface facing the second connector and having a recessed portion into which the metal bump extend ( Shown in Fig 3)


    PNG
    media_image1.png
    572
    913
    media_image1.png
    Greyscale

Yamaguchi 118 DISCLOSURE
With regard to claim 2, 3, Yamaguchi 118 discloses (the abstract, Fig 3) a semiconductor wherein the recess portion is positioned in a central portion of the first connector. (Shown in Fig 3)
Or wherein the first connector and the recess portion have corresponding planar shapes in a plane parallel to the bottom surface. (Shown in Fig 3)
Or, wherein the first connector and the recess portion have corresponding planar shapes in a plane parallel to the bottom surface. (Shown in Fig 3)
Or, wherein the recess portion has a planar shape in a plane parallel to the bottom surface that is one of a substantially circular shape, a substantially elliptic shape, a substantially polygonal shape, or a substantially semicircular shape. (Shown in Fig 2, Fig 3, the recess has a circular shape)
With regard to claim 11, evidently, similar to the rejection of claim 1, Yamaguchi 118 discloses (the abstract, Fig 3) a semiconductor device, comprising:
a circuit board having a plurality of pads on a first surface side; and
 a semiconductor package mounted on the plurality of pads on the first surface side of the circuit board, the semiconductor package comprising: a semiconductor chip;
a plurality of first connectors on a bottom surface of the semiconductor package and electrically connected to the semiconductor chip; and
a plurality of metal bumps between each first connector and a corresponding pad of the plurality of pads on the first surface side of the circuit board, wherein
each first connector has a contact surface that is facing the corresponding pad, each contact
surface having a recessed portion in which the metal bump is received.( the abstract, para [0002]
Yamaguchi 118 discloses flip-chip mounting and inherently the semiconductor device and the circuit board has a plurality of metal bumps and contact pads)

4. 	Claims 1, 11-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Otsuki 
(US 2006/0049519 thereafter Otsuki 149 ( of record , Document #1 in US Patent Application Publications section in Applicant IDS submitted on 12/16/19.
	With regard to claim 1, Otsuki 149 (the abstract, Fig 1, Fig 5) discloses
a semiconductor device, comprising: 
a circuit board ;( Fig 5, circuit board 41, para [0076]) mounted on the circuit board, 
the semiconductor package comprising: a semiconductor chip;( Fig 5, chip 54, para [0075])
 a first connector on a bottom surface of the semiconductor package and electrically connected to the semiconductor chip;( first connector combined element 52a +59 , para [0074] and a metal bump coupled to the first connector and electrically connected to a second connector on the circuit board, (Fig 1 , metal bump 18, para [0050], Fig 5, metal bump 58, para [0077])
wherein the first connector has a contact surface facing the second connector ( second connector 42, Fig 5, para [0076] )and having a recessed portion into which the metal bump extend ( Shown in Fig 5)
	With regard to claim 11, Otsuki 149 (the abstract, Fig 1, Fig 5) discloses a
semiconductor device, comprising:
a circuit board having a plurality of pads on a first surface side;( Fig 5, circuit board 41, para [0076], pad 42, para [0076],[0079] and a semiconductor package mounted on the plurality of pads on the first surface side of the circuit board, the semiconductor package comprising: a semiconductor chip;(Fig 5, chip 54, para [0075])
a plurality of first connectors on a bottom surface of the semiconductor package and electrically connected to the semiconductor chip;( connectors combined element 52a+59. Para [0074]) and
a plurality of metal bumps between each first connector and a corresponding pad of the plurality of pads on the first surface side of the circuit board, , (Fig 1 , metal bump 18, para [0050], Fig 5, metal bump 58, para [0077])wherein
each first connector has a contact surface that is facing the corresponding pad, each contact surface having a recessed portion in which the metal bump is received.(shown in  Fig 5, contact pad 52a+59 has a recessed portion )
With regard to claim 12, 13, Otsuki 149 (the abstract, Fig 1, Fig 5) discloses a
semiconductor device wherein each recess portion is positioned in a central portion of each first connector.(shown in Fig 1, Fig 5)
Or, wherein each recess portion has a planar shape in a plane parallel to the bottom surface that is one of a substantially circular shape, a substantially elliptic shape, a substantially polygonal shape, or a substantially semicircular shape. (shown in Fig 7)


    PNG
    media_image2.png
    253
    616
    media_image2.png
    Greyscale

Otsuki 149 DISCLOSURE FIG 4


    PNG
    media_image3.png
    277
    597
    media_image3.png
    Greyscale

Otsuki 149 DISCLOSURE FIG 1

5.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
6.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

7.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.




                                                     CONCLUSION

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                 /THINH T NGUYEN/                                                                 Primary Examiner, Art Unit 2897